Citation Nr: 1545451	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have diabetes mellitus at any point during the period on appeal.
2.  Impaired fasting glucose is not a disease or disability within the applicable law and regulations.

3.  The Veteran did not have erectile dysfunction at any point during the period on appeal.

4.  The Veteran's symptoms of neuropathy in his arms and legs did not begin during, or were otherwise related to, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2015).

4.  The criteria for service connection for neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, VA regulations provide that service connection may be granted on a presumptive basis for certain diseases, including diabetes mellitus, associated with exposure to certain herbicide agents if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  The Veteran's service records reflect he served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 and is therefore presumed exposed to herbicide agents.  Therefore, presumptive service connection under 38 C.F.R. § 3.307 may be available.  

Finally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus.  As discussed, diabetes is included on the list of diseases that may be presumptively service connected due to presumed herbicide exposure in Vietnam.  38 C.F.R. § 3.307.  However, as will be discussed, the evidence does not establish the Veteran had diabetes at any point during the period on appeal. 
The Veteran's service treatment records do not reflect he made any complaint of, or sought any treatment for, diabetes during his active duty service.   Instead, during his February 1968 separation examination his endocrine system was noted to be normal.

Post-service medical records do not reflect the Veteran sought any treatment for diabetes for several decades after his separation from active duty service.  In June 2008, the Veteran underwent an ultrasound at a VA medical facility.  The reviewing medical professional noted the Veteran's ultrasound suggested he had fatty liver disease, which can predispose an individual to diabetes.  Therefore, the medical professional started the Veteran on metformin medication and advised the medicine could "help to ward off diabetes for a time."  The Veteran continued to take metformin throughout the period on appeal.  The Board has considered that several subsequent medical records indicate the Veteran's metformin medication is for diabetes.  However, as will be discussed, the evidence does not establish the Veteran was diagnosed with diabetes at any time.
Under the American Diabetes Association (ADA) guidelines, diabetes may be diagnosed if the fasting glucose level is 126 mg/dl or higher, or random glucose testing level is 200 mg/dl or more.  http://www.diabetes.org/diabetes-basics/diagnosis/ (October 2015).    
The medical evidence reflects the Veteran's glucose test readings range from 122 in September 2009 to 99 in February 2010, which was noted to be in normal range.  A VA treatment record from March 2010 specially noted the Veteran was diagnosed with "impaired fasting glucose, not Type 2 DM."

In an August 2011 letter, the Veteran's treating mental health care provider opined he had a diagnosis of type II diabetes.  However, as this physician treated the Veteran's mental health, he was likely not as familiar with his endocrine system treatment.  Therefore, the Board finds this letter is not a probative diagnosis, especially in the face of contradictory medical evidence from endocrine system care providers, as discussed above.

In April 2012, the Veteran was provided with a VA examination.  This examiner noted the Veteran was diagnosed with impaired fasting glucose in June 2008 and was prescribed an oral hypoglycemic agent, metformin, at that time.  The examiner also noted the Veteran's lab results reflect HbA1C values ranging from 99 in February 2006 to 117 in February 2008, but none of these results documented 6.5% or higher.  Additionally, no fasting glucose testing revealed levels higher than 126 or random glucose higher than 200.  Therefore, the examiner opined the Veteran did not meet the criteria for diabetes, and instead only diagnosed him with impaired fasting glucose.  Because this examiner was familiar with the Veteran's relevant medical history and provided a clear opinion with a supporting rationale, this report provides probative evidence against the Veteran's appeal.

The Board has considered that medical records after April 2012 occasionally include diabetes in the Veteran's list of prior medical history.  However, it appears several of these histories were provided by the Veteran.  For example, in May 2012 the care provider noted the Veteran self-reported diabetes since 2007.  Although the Veteran may be competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007), competence must be distinguished from probative weight.  In this case, the contemporaneous medical records from relevant care providers consistently reflect the Veteran was diagnosed with impaired fasting glucose, not diabetes, and the results from objective lab testings were consistently below the ADA guidelines for diabetes.  Therefore, the Board finds the Veteran's lay statements are less probative than the referenced medical records.

Based on the foregoing, the most probative evidence establishes the Veteran does not have diabetes, but instead has impaired fasting glucose.  The Court of Appeals for Veterans Claims (Court) has noted that a diagnosis of impaired glucose is not equivalent to a diagnosis of diabetes mellitus type 2. Waugerman v. Shinseki, No. 08-2685, 2011 WL 337152, at 4 (Vet. App. Feb. 4, 2011) (citing Dorland's Illustrated Medical Dictionary 1960 (31st ed. 2007) (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus " (emphasis added)); see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed. R. Evid. 201(b))).  (The Board notes that Waugerman is referenced not as a precedent, but rather as a definition of a fact not subject to reasonable dispute.)  Therefore, impaired glucose tolerance does not constitute a diagnosis of diabetes mellitus.  Instead, impaired glucose tolerance merely refers to abnormal results on laboratory testing.  Under VA regulations, laboratory results are not a disease upon which VA disability benefits can be based.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (Suppl. Information - Endocrine System).

Therefore, the evidence does not establish the Veteran has been diagnosed with diabetes at any point during the period on appeal, and his diagnosed impaired fasting glucose constitutes only a laboratory result.  Accordingly, the evidence does not establish the presence of a current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Veteran's appeal is denied.

Erectile Dysfunction

The Veteran is also seeking service connection for erectile dysfunction (ED), claimed as due to his exposure to Agent Orange.  However, the evidence does not establish the Veteran experienced an ED disability at any point during the period on appeal.  

Service treatment records do not reflect the Veteran made any complaint of, or sought any treatment for, any symptoms of ED during his active duty service.  Instead, on his February 1968 separation examination his G-U system was noted to be normal.

Post-service medical records do not reflect the Veteran sought any treatment for symptoms of ED.  Instead, on his February 2011 claim, the Veteran indicated he was not treated for his ED.  Furthermore, during his April 2012 VA examination, the examiner specifically indicated the Veteran did currently have ED as a condition related to his diabetes.

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as difficulty obtaining or maintaining an erection.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the Veteran did not provide any description of his symptoms of his ED, if any.

Therefore, the available evidence does not establish the Veteran experienced an ED disorder any point during the period on appeal.  Because there is no disability upon which benefits may be established, the Veteran's appeal is denied.

Neuropathy of Arms and Legs

Finally, the Veteran is also seeking service connection for neuropathy of both arms and both legs.  The Veteran's service treatment records have been reviewed, but do not reflect he made any complaint of any symptoms of neuropathy during his active duty service.  Instead, during his February 1968 separation examination his upper and lower extremities were noted to be in normal condition.  

Post-service medical records do not reflect the Veteran has been diagnosed with neuropathy at any point.  However, he has reported experiencing symptoms of off and on numbness and decreased touch sensation in both hands and both feet.  See e.g. VA treatment records dated March 2011 and May 2012.  Therefore, although no diagnosis has been established, the evidence reflects the Veteran experiences some current symptoms of neuropathy in the upper and lower extremities.

However, the evidence does not reflect the Veteran developed these symptoms of neuropathy until several decades after his separation from active duty service.  On his February 2011 claim for benefits, the Veteran himself estimated his neuropathy first began in approximately 2010, more than forty years after his active duty service.  Furthermore, evidence does not include any medical opinion otherwise relating the Veteran's symptoms of neuropathy to his active duty service.  Therefore, direct service connection is not established.


Instead, the Veteran has asserted that his neuropathy is due to his presumed exposure to Agent Orange during his active duty service in Vietnam.  However, neuropathy is not included on the exclusive list of diseases associated with exposure to herbicide agents at 38 C.F.R. § 3.309(e).  Although acute and subacute peripheral neuropathy is included on this list, note 2 provides that this term refers to transient peripheral neuropathy that appears within weeks or months of exposure to any herbicide agent and resolves within two years of the date of onset.  Id.  As discussed, in this case the evidence does not reflect the Veteran's symptoms of neuropathy developed until more than four decades after his presumed exposure to herbicides.  Therefore, the Veteran's symptoms are not related to acute and subacute peripheral neuropathy.  Accordingly, presumptive service connection based on Agent Orange exposure is not available.

Finally, to the extent the Veteran has asserted that his symptoms of neuropathy are related to his diabetes mellitus, as discussed above service connection for diabetes mellitus has not been established.  Secondary service connection cannot be established based on a non-service connected disability.  Accordingly, secondary service connection is also not available.

Therefore, the evidence does not establish the Veteran's symptoms of neuropathy began during, or were otherwise related to, his active duty service, including his service-connected disabilities or in-service exposure to herbicide agents.  Accordingly, the elements of service connection have not been established, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA medical treatment records have been obtained and associated with the claims file.  Although the Veteran indicated he received private treatment related to his separate mental health claims, during his hearing he clearly stated he has not received any private treatment relevant to the issues on appeal.  Hearing Transcript pg. 6. 

The Veteran was also provided with a hearing before the undersigned VLJ in October 2014, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Illinois Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination regarding his claimed diabetes mellitus, the report of which has been associated with the claims file.  The VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

The Board acknowledges the Veteran was not provided with an examination regarding his ED or peripheral neuropathy.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the evidence did not establish the Veteran experienced an ED disorder at any point during the period on appeal.  Regarding neuropathy, the evidence did not establish any relation to his active duty service or service-connected disabilities.  Accordingly, a VA examination was not required regarding either of these appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran is also seeking service connection for hypertension.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  For this reason, the Board finds an additional remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's diagnosed hypertension is related to his presumed exposure to herbicides, or another etiology.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's file to a VA examiner for an opinion as to the etiology of his diagnosed hypertension.  The examiner should be provided with the complete claims file, and a full rationale should be provided for any opinion expressed.  Examination of the Veteran is not required unless so determined by the examiner.  The examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein?

2.  Then, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Vetera has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


